12* Court ofAppwte Ottrtct
                             CAUSE NO.        XXX-XX-XXXX                        SEP 1^2015.
JOHN ENRIQUEZ,                            §      IN THE DISTRICT COURT TYLER TEXAS
                                                                                         MiM
                Plaintiff'          .f                                LJ*M_E8TES. CLERK
V.                                        §      369TH JUDICIAL DISTRICT
                                          s



BRAD LIVINGSTON, ET AL.,                  §
          Defendants.                     §      ANDERSON COUNTY, TEXAS

                                NOTICE OF hPPBkl

J       Juan Enriquez, Plaintiff, herein gives notice that he

will appeal to the Court of Appeals for the 12th District of

Texas    from    the Order of   Dismissal      entered   in   this   cause on

Aprill 22,       2015, and from all orders and rulinas oroducino said

Order of Dismissal.




                                         TDCJ-Michael
                                         2564 FM 2054
                                         Tennessee Colony, TX 75886

                             Certificate of Service

      I, Juan Enriquez, certify that a correct copy of the above notice of
appeal was served by placing 3ame in the United States mail, postage prepaid,
on August 31, 2015, addressed to Rachael Ceaze-Ediae, Assistant Attorney
General, P. 0. Box 12543, Capitol Station, Austin* TX 78711, and to dark*
dourt of Appeals, 12th District of Texas, 1517 W. Front St., Tyler, TX 75702.


                                      /jiian EnriqiS^z /*            /\
                      Mailbox Rule Filing Verification

      I, Juan Enriquez, declare under penalty of perjury that the foregoing
notice of appeal was filed August 31, 2015, bv placing ?ame in the
Institutional Mail System, first class mail, postage prepaid, addressed to
District Clerk, Anderson County, 500 N. Church St., Room 18, Palestine,
TX 75801, and to Clerk, Court of Appeals, 12th District of Texas, 1517
W. Front St., Tyler, TX 75702. Executed on August 31,2015.


                                         yJi^an Enrique-^       7     s*f
                 UM5-5oa2S-C\)                                                 RLED IN COURT OFAPPEALS
                                                                                12th Court ofAppeals District


                           CAUSF VO.           369-13-501'?
                                                                                                     f^3K
                                                                                                    TYLER TEXAS
JUAN ENRIQUEZ,                             5       jH the district eoffif* ESTES, CLERK
            Plaintiff,                     I

                                          |        369TH JUDICIAL             DISTRICT


BRAD LIVINGSTON,       ET AL.,
            Defendant?.                    I       ANDFRSON COUNTY,                        TE>" _

                  WgORg nECT.ARATTON OF INABILITY TO PAY

      My name is -Tuan EnriqiK»z.   I do not have the monetv to pay the filing
fees and court costs of this case as I am imprisoned and the State does not
pay prisoners wages.    I make thi* unsworn declaration ttuBmt section 137.002,

      I am the Plaintiff in the a'y>v& nCMWNfl cause. T am over ?ly»ars of
age, of sound mind, and able to make this unsworn declaration. My statements
in this unsworn declaration are made on personal knowledge.

      1.    I am not receiving any governmental entitlement funds.
      2.    I do not have any employment or other income.
      3.    I do not have access to spousal income as I am single.
      4.    I do not have any property.
      5.    I have a zero balance in my prison account.
      6.    I have expenses of approximately 5100 a taonth to pay
            things the prison does not provide.

      If JuanEnriqeez, declare under penalty of perjury that the foregoing
statements in my unsworn declaration are true and correct. Executed on
August 31,2015.
                                                          c              <
                                          /Juan Enrique-z                          -




                                      i                                            i
                           Certificate of Service

      It Juan Enriquez, certify that a correct copy of the aboveuunsworn
declaration of inability to pay was served by placing same in the United
States mail, postage prepaid, on August 31,2015, addressed to Rachaei
Qsaze-Bdiae, Assistant Attorney General, P. 0. Box 12548, Capitol Rtfflpi
Austin, TX 78711, and to Cledfc, Court of Appeal©, 12th District of Texas,
1517 W. Front Street, Tyler, TX 75702.
                                                              .1   .*. ,;-.

                                                                               •       "    *   •

                                               uan Enriquez
                                          -31                                 £>>